Case 2:19-cv-02235-|\/|LCF-I\/|BN Document 1 Filed 03/08/19 Page 1 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT CoURT

for the

Eastern District of Louisiana

 

 

 

Division
31 § w 2 2 3 §
4'
) Case No.
) (to be filled in by the Clerk’s Ojji`ce)
Barbara Johnson-Luster ) T § g
Plaintif(s) ) .
(Write the full name of each plainti[)r who is filing this complaint _ `
lf the names of all the plaintiffs cannot fit in the space above, ) Jul°y Tl‘lal! (check one) YCS l:| NO
please write "see attached" in the space and attach an additional )
page with the fiill list ofnames.) )
-v_ )
)
)
Dr. Mark T. Esper, Secretary of the Army )
Defendant(s) )
(Write the full name of each defendant who is being sued. lf the )
names of all the defendants cannot fit in the space above, please )
write "see attached " in the space and attach an additional page )

with the fill list of names. )

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

 

 

 

needed.
Name Barbara Johnson-Luster
Street Address 14040 15“’ Avenue NE #303-E
City and County Seattle, King County
State and Zip Code Washington 98125
Telephone Number 662-710-0600
E-mail Address johnbarbSS@hotmail.com
TENDERED FOR F|LlNG§la
/
MAR 08 2019 -_-,§§§Ce-fg-ZS-%@~s _
u.s. oisTRlcT couRT _>_<_ Dktd \
Eastern District of Louisiana ..__ CtRmDep
Deputy C|erk ...... Doc. No.

Page 1 of 7

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 2 of 21

Pro Se 7 (Rev. lylé) Complaint for Employment Discrimination

a

Defendant No. 1
Name
10b 01‘ Tifle (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 3
Name
Job or Title (gfknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Addr€SS (ifknown)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Dr. Mark T. Esper (Representing the Agency
Secretary of the Army

 

 

101 Anny Pentagon

 

Washington

 

Washington D.C. 20310-0101
703-693-8440

 

 

 

ow` l,np{'\.v\r:iua[~`
Steve Conravey, US Army Corps of Eng. USACE MVN

 

Asst."‘Chie‘f of Construction Division New Orleans District

 

7400 Leake Ave, Rm 370

 

` \ New Orleans, Orleans Parish

 

LA 701 18
504-862-2235

 

 

steve.e.conravey@usace.arrny.mil

 

Col. Richard Hansen, Commaner USACE MVN, EEO Director

 

Stuart Waits 1st line supervisor Mc»» ir/i[¢ n du n l

 

7400 Leake Ave

 

New Orleans

 

LA 70118

 

 

 

Christopher Moore _,vy\cl iv id \i al

 

EEO Manager

 

7400 Leake AVe

 

New Orleans

 

LA 70118

 

 

 

Page 2 of 6

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 3 of 21

Barbara Johnson-Luster, Plaintiff

B. The Defendants continue additional Page 2A
Defendants No. 5

Name: Austin Appleton, LTC (an individual)

Job Title (if known): Second in Cornmand to Col. Richard Hansen
Street Address: 7400 Leake Ave

City and County: New Orleans, Orleans Parish
State and Zip Code: LA 70118

Telephone Number:

E-mail Address: (if known)

Defendants No. 6

Name: Christopher Moore (an individual)

Job Title (if known): EEO, Manager

Street Address: 7400 Leake Ave

City and County: New Orleans, Orleans Parish
State and Zip Code: LA 70118

Telephone Number:

E-mail Address: (if known)

Defendants No. 7

Name: Jacqueline Johnson (an individual)

Job Title (if known): Chief Civilian Personnel Advisory Center (CPAC) USACE MVN
Street Address:

City and County: New Orleans, Orleans Parish
State and Zip Code: LA 70118

Telephone Number:

E-mail Address: (if known)

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 4 of 21

Barbara Johnson-Luster, Plaintiff

B. The Defendants continue additional Page 3A

Defendants No. 8

Name: Marian Askegren (an individual)

Job Title (ifknown): Labor Managernent and Employee Relations Specialist
Street Address: 7400 Leake Ave

City and County: New Orleans, Orleans Parish

State and Zip Code: LA 70118

Telephone Number: 504-862-2797

E-rnail Address: (if known) Marian.b.askegren@usace.army.mil
Defendants No. 9

Name: Marianna Zimmerman, GS-0301-09 (an individual)

Job Title (ifknown): Workforce Management Support Specialist
Street Address: 7400 Leake Ave Rm 370

City and County: New Orleans, Orleans Parish

State and Zip Code: LA 70118

Telephone Number:

E-mail Address: (ifknown)

Defendants No. 10

Name: Robert A. Barton (an individual)

Job Title (ifknown): Human Resource Assistant, CHRA Fort Riley Kansas Department
of the Army SW Processing Center

Street Address: 301 Marshall Center
City and County: Fort Riley, Kansas
State and Zip Code: Kansas 66442
Telephone Number:

E-mail Address: (if known)

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 5 of 21

Barbara Johnson-Luster, Plaintiff

B. The Defendants continue additional Page 4A of 4pages
Defendants No. 11

Name: Angela Atkins (an individual)

Job Title (if known): Staffing Human Resource Specialist

Street Address: 7400 Leake Ave, CPAC MVN

City and County: New Orleans, Orleans Parish

State and Zip Code: LA 70118

Telephone Number: 504-862-1268

E-mail Address: (if known) Angela.m.atkins@usace.army.mil

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 6 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Telephone Number

 

E-n'lail Address (ifknown)

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name US Army Corps of Engineers New Orleans District
Construction Division
Street Address 7400 Leake Avenue Rm 370
City and County New Orleans, Orleans Parish
State and Zip Code Louisiana 701 18
Telephone Number Public Affairs: 504-8622201
II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

>'A

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Tt'tle VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

OVote: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans With Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunily Commission.)

Othel‘ federal law (specij§i the federal law)Z

29 USC part 791 Employment of Individuals with Disabilities;
5 CFR 430/EEOC CFR parts 1614 & 1630; MD l 10; Executive Order 13164
Army Regulation (AR) 690-400 ch. 4302 TAPES-Total Army Performance Eval Sys

 

Relevant state law (specijj), ifknown):

 

Relevant city or county law (speciJj/, ifknown):

Page 3 of 7

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 7 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III.

'.

 

Statement of Claim

Write a short and plain statement of the clairn. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment

Retaliation.

HH|X|HHH[]

Other acts (specijj)): Harrassment

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Between April 20, 2015 to August 21 , 2015

 

 

 

 

 

C. I believe that defendant(s) (check one):
l:] is/are still committing these acts against me.
>I{ is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
g race only African American in Chiefs
Office
IE color Harrassed by African American
EEO Manager
I:I gender/sex female harrassed by male
Supervisors
l:l religion
national origin Judged by communication style
Born with the way she speaks

 

|:|

age (year ofbtrth) (only when asserting a claim of age discrimination.)

Page 4 of 7

 

 

Case 2.1a-cv-o223"5-lvn_ul--lvlbl\l L)ocument 1 l-lleo uswa/19 Page 8 ot 21
Barbara Johnson-Luster lII. Plaintiff’s Statement of Claims

Plaintifl”s Statement of Claims

Claim 1.

Barbara Johnson-Luster, Plaintiff, was subjected to harassment/hostile work environment,
Failure to Accommodate her disability, Treated in Unequal terms and conditions of employrnent,
Constructive Discharge/Termination of Employment based on her race (African American),
Color (Brown), National Origin (African), sex (female), and disability (Dysthymia) and Prior
EEO Activity.

a. Treated in Unequal terms and conditions of employment in job assignments
and Failure to Accommodate my disability: As early as February 03, 2015 during the
interview process for the position her Qualitications, Training, and Reasonable
Accommodation Requests were discussed with her perspective first line supervisor
approximately 70 days before Plaintiff started her first day on the job April 20, 2015 but
was never given a Reasonable Accommodation Agreement. Hired under a Federal Govt.
Aftirmative Action Program Excepted Service Schedule A Hiring Authority for
Individuals with Targeted Disabilities as an Automated Ofiice Assistant GS-0326-05
Step 01 (with a two year probationary period) was required by her first line supervisor to
perform duties of a more senior Admin Support Assistant GS-0303-07; as documented on
her first TAPES (Total Army Performance Evaluation System) Session in addition to
learning all the other GS-05’s duties she had to learn to manage a Govt. Purchase Card
Account with a Monthly Budget of $15,000.00 and Manage/Create Purchase Requests
and Commitments (PR&C’s) when no other GS-0326-05 was required to perform and
that only GS-0303-07’s and higher performed those duties.

b. Treated in Unequal terms and conditions of Employment because of her
disability: Apn'l 20, 2015 Plaintiff was handed her first SF-50 Personnel Action which
contained the Authority Code for her Schedule A appointment with “Psychiatric
Disability” spelled out. According to OPM forms identifying ethnicity, race or disability
should never be filed in an Oflicial Personnel Folder. Plaintiff believes that this
information was circulated throughout the District and this is a reason (a motivating
Factor for discrimination) why Steve Conravey referred to her on or about May 01 , 2015
in fi'ont of other supervisors and Co-workers as having not had a “psych eval yet” and
later called her a “Suicidal Co-Worker” in a suicide training session. Steve Conravey and
Marianna Zimmerman were responsible for submitting the information on Plaintist SF-
52’s in order to process Plaintiff’ s SF-50’s.

c. Harassment in the Work Place/Hostile Work Environment: On or around May
20, 2015 and June 1, 2015 Plaintiff discussed sensitive EEO Command Policy: Zero
Tolerance of Harassment issues that were not conducive to maximum personal and

'U
([Q

 

 

 

 

 

Ca>e 2.19-uv-02235‘M1:C'F_TV1'B- - i\i L")ut,ulllelli 1 Fiieu' Ud/'L)d/J_H l-'B_Qe 3 OT 21

Barbara Johnson-Luster III. Plaintiff’ s Statement of Claims

pg. 2

professional performance concerning her work environment at her work station caused by
a co-worker with Steve Conravey, GS-0810-14 Supervisory Civil Engineer, her first line
supervisor that were witnessed by Stuart Waits, Chief of Construction Division and

J ames St. Germain, Chief of Construction Management. Mr. Conravey told the Plaintiff
that Ms. Zimmerman’s behavior or way of speaking was learned at an early age and he
did not see her changing.

d. Treated with Unequal terms and Conditions of Employment/Prior EEO
Activity/Adverse Personnel Action: On June 4, 2015 Plaintiff Was informed she would
be sent down to a subordinate Construction Office the following the Monday, June 8,
2015 to the (NOAO) New Orleans Area Office (from the 3rd floor to the first floor) for
an On-The-Job-Training (OTJT) Detail to last 30 to 60 days to be evaluated in 30 days
but aRer the 30 day period on July 14, 2015 Steve Conravey refused to evaluate her
OTJT performance and abruptly ended her OTJT without discussion.

e. *Established Nexus Denied Reasonable Accommodation of her
Disability/Prior EEO Activity: On June 10, 2015 Chris Moore, EEO Manager, came to
her OTJT work station after meeting with her supervisor, Steve Conravey. Plaintiff later
met in Chris Moore’s office to discuss the her job issues about harassment/hostile work
environment by Steve Conravey and Marianna Zimmennan a co-Worker, and not
receiving her Reasonable Accommodation Requests in writing and Training requirements
in writing.

f. *Established Nexus Failure to Accommodate her Disability; Treated in
Unequal terms and conditions of employment based on stereotypes or assumptions
about the abilities of a person with disabilities/Prior EEO Activity: On June l 1, 2015
while on OTJT in the NOAO Steve Conravey called an unplanned TAPES Session with
the Plaintiff (based on advice from the EEO Manager and Marian Askegren, Plaintist
CPAC Rep) he offered her a demotion to a GS-04 trainee position because he didn’t
understand her disability now or before he hired her then threaten if she did not accept the
offer he would have to evaluate her in a bad li ght; then required her to attend Employee
Assistance Program Counseling so Plaintiff could learn to get along with other co-
workers; and denied Plaintiff a meeting with him and her OTJT supervisor, Chris Wagner,
to discuss her Reasonable Accommodation Requests and a Training Schedule while on
OTJT.

g. Harassment/Hostile Work Environment based on race and disability: On
June 19, 2015 while teaching a Mandatory Suicide Prevention Training class Mr.
Conravey called Plaintiff out by name in front of the Chief of Construction and other co-
workers (Plaintiff was the only African American in the Chief’s office) and used the
Plaintiff as an example of a Suicidal Co-Worker and said “that’s what I meant about
Barbara and the cake knives” as if it was common knowledge when he referred to an
earlier comment he said in front of other supervisors and an a co-worker (a demeaning
statement referenced with the EEO Manager on June 10, 2015) when he stated “I don’t
think Barbara should have cake knives, she hasn’t had her psych eval yet”. After the

 

 

 

’O
q=

be

 

___~~_€ase‘€j§=€v=©€€€€=lwt€|`=-MBN_BUC…/le i-"dge lu oi 21
Barbara Johnson-Luster III. Plaintist Statement of Claims

Suicide Training Plaintiff called the EEO Manager and complained again about Mr.
Conravey’s derogatory statements

h. Treated in Unequal terms and conditions of employment on job assignments
and showing favoritism: On July 23, 2015 Steve Conravey held an unplanned meeting
with the Plaintiff and Pat Mefferd a co-worker (similarly situated white disabled female)
and required them to divide the admin duties in the Construction Division by giving
Plaintiff half of Ms. Mefferd’s total workload of 40 timekeeping employees and Ms.
Mefferd would begin to answer the incoming office phone line and check the copiers for
paper each morning

i. Sex and Color Discrimination/Harassment/Hostile work
environment/Treated in Unequal terms and conditions of employment On July 24,
2015 Chris Moore, the EEO Manager (a bark brown complexion African American Male)
led Plaintiff to believe she was attending an ADR Mediation session later to learn it was a
Face to Face Traditional Counseling Session that was held inside Mr. Conravey’s office.
Chris Moore, siding with the Agency, facilitated the session. They first discussed
Plaintifi’s TAPES Evaluation lnstructions when Mr. Conravey began to harshly demean
the Plaintiff by telling her “I don’t know anyone who reads all that and I hope you are not
out there reading it either” then later saying “no one likes you!” When Plaintiff asked
who had complained about her he said “no one, that’s my observation”. These statements
made Plaintiff cry and became very upset and nervous to finally know that he did not like
her and had sabotaged her training with covert white supremacy racism. The meeting
ended abruptly.

j. Failure to Accommodate my disability Denied Reasonable Accommodation
Denied Administrative Leave: Treated in unequal terms and conditions of employment
August 3, 2015 through August 21, 2015 Plaintiff was on sick leave directly related to the
Harassment/hostile Work environment in the Construction Division (she ran out of sick
leave) she was denied Administrative Leave asked for in her Forrnal Complaint
Resolutions.

k. Constructive Discharge/Termination of Employment due to Adverse
Personnel Action(s): Plaintiff had waited for the Agency Commander Hansen or LTC
Appleton to talk with her as a Resolution Request but had not heard from any Agency
Representative concerning her EEO Claim. Plaintiff filed her lnformal Complaint on
July 6, 2015. On August 17, 2015 Plaintiff submitted a Formal Complaint of
Discrimination then three days later beginning August 20 and 21st Chris Moore, EEO
Manager speaking for the Agency emailed her twice in an attempt to coerce Plaintiff into
agreeing to an undesirable reassignment to the Engineering Division which Plaintiff
considered to be an Adverse Personnel Action being Plaintiff was not represented by
legal counsel nor had an EEOC Admin Judge been assigned to the Formal Complaint.
Under duress Plaintiff submitted her Constructive Discharge on August 21 , 2015.

 

 

pg. 4

 

 

-_'~_Gase‘€TTQ=Cv=OQQSE=Mt€|"-MBW_EUCUn…/le Page 11 oi 21
Barbara Johnson~Luster III. Plaintist Statement of Claims

l. Treated in Unequal terms and conditions of employment because of
disability and Denial of ADR Mediation: August 12, 2015 Plaintiff received The
Counselor’s Report and discovered the only Basis for her Complaint checked on the
report Was “Mental” and that she should have been allowed ADR Mediation at the Pre-
Complaint stage but never signed the form where the “Aggrieved must sign and date”
only if the Matter Was determined not appropriate for ADR. Where the Matter was
determined appropriate for ADR was checked and Jody Ancar initialed and dated the
form August 12, 2015 and the Election of Traditional Counseling was signed by Jody
Ancar dated July 06, 2015.

m. Treated in Unequal terms and conditions of employment/Final Separation
Papers lncorrect from Fort Riley CPAC. September 04, 2015 Plaintiff received her
Official Separation Papers from Fort Riley with incorrect information, then Marian
Askegren sent papers from Plaintiff’s eOPF and they had incorrect information and there
were different copies of SF-50B forms for the same action.

n. Treated in Unequal terms and conditions of employment denied opportunity
to correct erroneous information on Plaintiff’s electronic Official Personnel File
(eOPF): October 15, 2015 Jackie Johnson, Chief CPAC MVN emailed Plaintiff in
response to LaQuinta Martin, HR Specialist Team Lead telling Plaintiff she had never
seen a SF-50B Personnel Action Form. Plaintiff wanted to view her own file but was not
given the opportunity Plaintiff had SF-SOB’s in folder and the CPAC Chief said her
oflice did not use those forms. Angela Atkins and Robert Barton were the Approving
Agents and verified all the information concerning the errors. Plaintiff believes that her
eOPF had been accessed by unauthorized personnel.

Claim 2.

Retaliation by Agency Representatives, Supervisors, and Manager(s): Plaintiff was hired in a
Federal Govt. Affirrnative Action Pro gram based on her disability and she discussed her
disability and reasonable accommodation requests in the hiring stage which is Protected EEO
Activity, the employer did take several materially adverse actions directly aimed at the Plaintiff
especially after she opposed or perceived to oppose conduct made unlawful by EEO Laws
enforced by the EEOC and opposed actions that went against her employer’s “Zero Harassment”
and “Civility in the Workplace” Polices.

Plaintiff was first retaliated against because of her disability When she requested
reasonable accommodations to Steve Conravey, her first line supervisor because of his
attitudinal biases towards her he ignored his obligations under the various employment
laws. It was later discovered in a meeting With the EEO manager (after Plaintiff had filed
an Informal

 

 

 

 

 

Ca>e 2.19=€¢6223£'7-'Mt€1-=-MB‘N'*DUC…/1e wage 12 of 21
Barbara Johnson-Luster III. Plaintiff"s Statement of Claims

Continue Claim 1

Complaint July 06, 2015) and her supervisor on July 24, 2015 in a Face to Face
Counseling Session when he harshly admitted that is was his observation that no one
liked her and that no one had complained about her. Also, discovered in the Counselor’s
Report, Mr. Conravey was allowed to fill out a questionnaire for the pre-complaint stage
after the Plaintiff’s final interview August 05, 2015 when he stated “her disability is not
visibly evident an I still don’t have a complete understanding”.

2. Plaintiff Was retaliated against on June 11, 2015, one day after she met With the EEO
manager on June 10, 2015 in his office when she report harassment denied reasonable
accommodations and being treated differently by her supervisor; Mr. Conravey
recommended that she accept a demotion from a GS-05 to a GS-04 trainee position with
a difference in compensation and benefits of employment He refused to meet with the
Plaintiff and her OTJT supervisor to discuss her reasonable accommodation requests and
training details and schedule Mr. Conravey required Plaintiff to attend Employee
Assistance Program (EAP) counseling to help her get along with co-workers.

3. Plaintiff was retaliated against after she filed an Informal Complaint on July 06, 2015
while she was on OTJT scheduled for 30-to-60 days, Mr. Conravey came to her cubicle
in the NOAO on July 14, 2015 and ordered her to stop her training and return to the
Construction Division the next Monday.

4. Plaintiff was retaliated against after Mr. Conravey had stopped her OTJT he refused to
evaluate her OTJT performance until after meeting with the EEO manager on July 24,
2015.

5. Plaintiff was retaliated against by the Agency represented by Chris Moore, the EEO
Manager, when she was forced to resign on August 21, 2015 after she filed a Formal
Complaint on August 17, 2015.

6. She was retaliated against by Jackie Johnson, Chief of CPAC and Marian Askegren
Plaintiff’s CPAC rep for not allowing her to have access to her Official Personnel
Records when it was discovered that erroneous information approved by Angela Atkins
and Robert Barton both Approving Agents was in her permanent personnel file after
Plaintiff received her Separation Papers from Fort Riley CPAC September 04, 2015.

 

 

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 13 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

§ disability or perceived disability (spectyy disability)
Dysthymia/Maj or Depression/Adjustment Disorder

 

E. The facts of my case are as follows. Attach additional pages if needed.
See Attached Sheet

§n¢lauté: @WAMMW'@M 7/”’5
hawaii dugan » @MW'“) @O'S

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Gpportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (aate)

Formal Complaint August 17, 2015; lnformal Complaint July 6, 2015

 

B. The Equal Employment Opportunity Commission (check one):
l:l has not issued a Notice of Right to Sue letter.
>x¢ issued a Notice of Right to Sue letter, which I received on (date) 12/14/2019

Wote: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint )

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check ane):

l:l 60 days or more have elapsed.
I:I less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. lnclude the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 7

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 14 of 21
Barbara Johnson-Luster, Plaintiff HI. Statement of Claim Additional Pages

E. The Facts of the case:

l. February 3, 2015: Plaintiff was interviewed by her would be lst Line Supervisor, Steve
Conravey, GS-0810-14 Supervisory Civil Engineer, U S Army Corps of Engineers
Mississippi Valley New Orleans (USACE MVN) District where they discussed her
Reasonable Accommodation Requests, Training for an Office Automation Assistant GS-
0326-05 step 01 position. Plaintiff had 20+ years’ experience as an Administrative
Assistant and an AAS Degree as a Legal Secretary/Assistant from Renton Technical
Institute, Renton, WA2004.

2. February 10, 2015: Plaintiff received a Tentative Hired Notice.

3. April 20, 2015: Plaintiff's first day on-the-job her supervisor showed her to her work
station and telephone. He introduced her to Marianna Zimmerman, GS-0301-09
Workforce Management Specialist as her office buddy to ask questions Ms. Zimmerman
sat directly across for the Plaintiff s work station. Plaintiff’s Reasonable '
Accommodations Requests were not discussed Ms. Zimmerman handed Plaintiff her first
Personnel Action Standard Form-50 with the disability code and “Psychiatric Disability”
spelled out

4. May 04, 2015: First day Plaintiff’s CAC card worked giving her access to a computer.

5. May 05, 2015: Plaintiff had her first Total Army Personnel Evaluation System
(TAPES) Session with Steve Conravey.

6. May 20, 2015 and June l, 2015: Plaintiff met with Mr. Conravey and also discussed
the level of distractions and harassing behaviors in the lobby area of the Chief’ s Office
(her work station area); particularly by Marianna Zimmerman when she loudly
reprimanded the Plaintiff in the presence of Stuart Waits, GS-0810-15, Chief of
Construction Division making the Plaintiff very upset and nervous. Another incident was
when Ms. Zimmerman in a loud tone said derogatory statements to a Supervisor in the
lobby area causing a distraction. Mr. Conravey told the Plaintiff “that’s the way she
learned to talk and 1 don’t think she is going to change” concerning Ms. Zimmerman.

7. June 04, 2015: Plaintiff was called into Mr. Conravey’s office where she Was informed
she would be moved to a subordinate office the New Orleans Area Office Rm 189 for
On-The-Job Training (OTJT) for 30 to 60 days to be evaluated in 30 days she would train
with Maria Thompson, GS-0303-07 Administrative Support Assistant and her supervisor

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 15 of 21
Barbara Johnson-Luster, Plaintiff III. Statement of Claim Additional Pages

June 04, 2015 continued:

would be Chris Wagner, GS-0810-13 Supervisory Civil Engineer New Orleans Area
Office (NOAO). Mr. Conravey would remain her supervisor of record.

8. June 08, 2015: Plaintiff started OTJT and was informed Mr. Conravey had selected her
to complete (15 hour lecture/40 clock hours prerequisite for all Govt. Purchase Card
Holders) the Judge Advocate General Corps (JAG) Fiscal Law/Comptroller Accreditation
Training Course that no other GS-05 was required to complete in addition to completing
all mandatory Govt. training with pre-established deadlines, details in Travel Duty (TDY)
Documents, Timekeeping, Govt. Purchase Credit Card Management Procedures,
Purchase Requests & Commitments (PR&C’s) for office supplies, Office Equipment
Inventory and Maintenance Procedures, Chris Wagner NOAO Supervisor came to
Plaintiffs work station about her asking her trainer for a training schedule and he told
Plaintiff in a derogatory tone while he stood over her that she had no input and to “do as
you’re told”. Plaintiff emailed Steve Conravey With her concerns.

9. June 09, 2015: Plaintiff started the Fiscal Law Course.

10. June 10, 2015: Christopher Moore, EEO Manager came to her OTJT station he said
because he had met with Plaintiff s supervisor Mr. Conravey. They later met in his office
and Plaintiff discussed her concerns about harassment/hostile work environment by her
supervisor Steve Conravey and Marianna Zimmerman, her Reasonable Accommodation
Requests and OTJT lnstructions.

11. June 10, 2015: Mr. Conravey filled in the Plaintiff"s TAPES Evaluation before he met
with her the next day.

12. June 11, 2015: Mr. Conravey called a surprise TAPES Session/meeting with Plaintiff
he said to discuss what he and Chris Moore, EEO Manager and Marian Askegren,
Plaintiff’s CPAC Representative had discussed Although the Plaintiff would not be
eligible for her first annual review until one year on the job training was complete Mr.
Conravey attempted to persuade Plaintiff into accepting a downgrade/demotion from a
GS-05 to a GS~04 Trainee Position because he didn’t understand her disability and that
she had Wanted to undated her Microsofc Office Skills and he would be able to evaluate
her in a better light (Plaintiff declined the offer). On the advice of Marian Askegren her
CPAC Rep he required Plaintiff to attend an Employee Assistance Program Session so
she could learn how to get along with other co-workers; he also denied Plaintiff her
request to discuss her reasonable accommodation requests and training schedule with
Chris Wagner her OTJT supervisor.

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 16 of 21
Barbara Johnson-Luster, Plaintiff III. Statement of Claim Additional Pages

13. June 19, 2015: During a mandatory Suicide Prevention Training facilitated by Mr.

14.

15.

16.

17.

18.

l9.

Conravey he singled Plaintiff out by name as a “Suicidal Co-Worker” then said “that’s
what I meant by Barbara and the cake knives” as if everyone knew what he was talking
about Marianna Zimmerman was the only co-worker present when he first mentioned
cake knives and the Plaintiff should not have knives because she hadn’t had her “psych
eval ye ”. After the meeting Plaintiff called the EEO Manager, Chris Moore, and
complained again that Mr. Conravey was continuing to demean her in front of the Chief
and her other co-workers because of her disability. Plaintiff was the only African
American in the meeting

July 1, 2015: Plaintiff sent Chris Moore, EEO Manager, an email stating the reasons she
wanted to file an Infonnal Complaint

July 6, 2015: Plaintiff filed an Informal Complaint of Discrimination in person and was
assigned Jody Ancar as her EEO Counselor she also requested the Altemative Dispute
Resolution (ADR) method to resolve her work issues with Mr. Conravey and never
signed the Counselor’s Report for Traditional Counseling but was later led to believe that
the July 24, 2015 meeting with Mr. Conravey facilitated by Chris Moore was a Mediation
Session.

July 7, 2015: Plaintiff finished the JAG Fiscal Law Course and received her certification
and Govt. Purchase Credit Card GPC) with a $15,000.00 monthly limit and was later
given her GPC.

July 14, 2015: Plaintiff met with Chris Moore and Sara Jones, Louisiana Rehab
Services Supervisor, in Mr. Moore’s office to discuss Reasonable Accommodations when
Mr. Moore attempted to coerce the Plaintiff into signing a Medical Records Release form
that would have given him access to all of her records. He stated that he had never had
anyone refuse to sign the form.

July 14, 2015: Later that day Mr. Conravey came down to the Plaintiff’s OTJT station
and required her to stop her training and return to the Construction Division on the
following Monday, July 20, 2015 he refused to discuss the matter (she had only trained
with Ms. Thompson 18 days total) and he refused to evaluate her OTJT progress until the
July 24, 2015 meeting with the EEO Manager.

July 23, 2015: Mr. Conravey held an unplanned meeting with Plaintiff and Pat Mefferd,
GS-0326-05 step 10 White Disabled Fernale (another similarly situated co-worker) when
he directed them to divide the administrative duties where the Plaintiff would begin to
take on 20 out of 40 of Ms. MeHerd’s timekeeping total workload and Ms. Meffered
would begin to share answering the incoming phone line and check the copiers for paper.

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 17 of 21
Barbara Johnson-Luster, Plaintiff III. Statement of Claim Additional Pages

20.

21.

22.

23,
24.

25.

26.

July 24, 2015: This is the day Plaintiff felt that her first line supervisor was a white
supremist and had racial animosity towards her with all his derogatory statements in front
of the EEO Manager, other supervisors and co-workers and was sabotaging her training
the entire time. The EEO Manager facilitated a meeting between the Plaintiff and Mr.
Conravey inside Mr. Conravey’s office The EEO Manager led the Plaintiff to believe the
meeting was an ADR session but later she found out it was a Face to Face Informal
Counseling Session not with her assigned Counselor Jody Ancar. In the meeting the
Plaintiff discussed her concerns that she had never gone over her job description or
discussed the TAPES Evaluation Instructions with her supervisor. Mr. Conravey
admonished the Plaintiff in a harsh tone that he did not know anyone that read all that
(TAPES Instructions) and he hoped she was not out there reading it either then later said
that it was his observation that “no one liked hei” this made the Plaintiff very afraid then
she asked who had complained about her he said “no one had complained”. The meeting
ended abruptly the Plaintiff Was in tears. Mr. Moore and Mr. Convravey continued to
meet The Plaintiff later found out they had discussed Mr. Moore telling Mr. Conravey
that his comments were inappropriate and they also discussed a reassignment for the
Plaintiff (without her knowledge) to the Operations Division.

July 27, 2015 - July 31, 2015: Both the Plaintiff’s supervisors (Conravey and Waits)
were on leave.

July 31, 2015: Plaintiff left work early felt ill and could not concentrate or continue to
hold her composure.

August 03, 2015: Plaintiff started sick leave until her Constructive Discharge.

August 05, 2015: Plaintiff received an email from Jody Ancar, EEO Counselor, that the
email was her final Counseling Session and gave her instructions how to proceed.
Plaintiff was never informed of the Agency’s Decision(s).

August 06, 2015: Plaintiff discovered (later during the discovery phase) there was not a
Pre-complaint investigation done by the EEO Staff. Mr. Conravey was named as the only
Witness and he was emailed his pre-complaint questionnaire and asked to submit it no
later that August 7, 2015. The Plaintiff had submitted her statement in person on July 6,
2015 as part of her Infonnal Complaint

August 12, 2015: Plaintiff received the Counselor’s Report and discovered that her case
was appropriate for ADR. Plaintiff also discovered that the only Basis checked for her
Complaint was “Mental” and that the EEO Manager and Staff considered her “Mental”
and was biased against her. `

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 18 of 21
Barbara Johnson-Luster, Plaintiff III. Statement of Claim Additional Pages

27 . August 17, 2015: Plaintiff submits her Formal Complaint of Discrimination. The
Original went to the EEO Manager and a copy to Commander Hansen. She also sent her
last doctor’s statement for her sick leave to Mr. Conravey.

28. August 20 and 21, 2015: The first Statements from the Agency on any action to the
Plaintiff’s Complaints or Resolutions. The EEO Manager, Chris Moore, speaking for the
Agency emailed two different emails to Plaintiff informing her the Agency would not
approve her Administrative Leave Request but they were willing to reassign her to the
Engineering Division if she agreed to the resolution then a negotiated settlement
document Would be signed over the weekend and she could start work the following
Monday, August 24, 2015. The Plaintiff considered the action as an Adverse Personnel
Action. The EEO Manager knew the Plaintiff did not have legal counsel and that a Judge
had not been assigned to the case.

29. August 21, 2015: Plaintiff submits Constructive Discharge notice to Chris Moore and
Steve Conravey. The notice was accepted by Jody Ancar.

30. October 19, 2015: A Fact Finding Conference was held in a conference room at the
New Orleans District/Plaintiffs former employer. The Plaintiff was only allowed to
depose Steve Conravey, her first line Supervisor and Stuart Waits, her second line
supervisor. The Plaintiff was not allowed to attend any other interviews\depositions.

31. January 12, 2016: Plaintiff received a copy of the Record of Investigation (ROI).
32. February 10, 2016: Administrative Judge Kevin Rung was assigned to the case.

33. June 6, 2016: One day before discovery was to end the Plaintiff’s Motion to Amend her
Claim was denied.

34. August 02, 2016: Judge Rung denied Plaintiff an Administrative Hearing and informed
each side that he agrees with the agency’s motion for summary judgement but will not
give the Order until a much later date.

35. March 20, 2017: Judge Rung gives Order agreeing with the Agency’s Motion for
Summary Judgement.

36. July 12, 2017: The Office of F ederal Operations (OFO) acknowledged Plaintiffs Appeal
Request.

37. December ll, 2018: The OFO sends the Plaintiff a Right to Sue Letter.

38. December 14, 2018: Plaintiff received Right to Sue Letter from the OFO.

Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 19 of 21
Barbara Johnson-Luster, Plaintiff III. Statement of Claim Additional Pages

39. February 12, 2019: Pro Se Plaintiff sent Form AO 240 Application to Proceed Without
Prepaying Fees or Costs and Application for Appointrnent of Attorney to the United
States District Court Eastem District of Louisiana.

40. March 14, 2019: Deadline for Plaintiff to file a claim in US District Court Eastem
District of Louisiana.

. Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 20 of 21

Pro Se 7 (Rev. I?J 16) Complaint for Employment Discrimination
Compensatory Rellef: Had the discrimination issues raised never occurred the Plaintiff would have eamed:
&111,804.00 by February 21, 2019

Punitive Damages: The Plaintiff hopes for a jury trial however; whatever maximum amount allowed by law for
intentional Discrimination by Agency Representatives and Supervisors.

 

VI. Certitication and Closing

Under Federal Rule of Civil Procedure l l, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support alter a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 547 490 /4
wm wine /§M M

o o . ' \-/
PnntedName ofPlaintlff \Bm,éara %`h ns Or\, ¢K;fg-

B. F Att
or orneys A/l q

Date of signing:

Signature of Attomey

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-rnail Address

 

 

Page 6 of 6

~ Case 2:19-cv-O2235-|\/|LCF-|\/|BN Document 1 Filed 03/08/19 Page 21 of 21

Pro Se 7 (Rev. 12116) Complaint for Employment Discrimination

Page 7 of 7

